IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of                No. 80228-3-I

 WALID KAMAL EL GOHARY,                          DIVISION ONE

                             Appellant,
                                                 UNPUBLISHED OPINION
                and

 HABIBA EZZAT MOHAMED AMER,

                              Respondent.


       CHUN, J. — Walid El Gohary appeals the trial court’s Findings and

Conclusions about a Marriage and its Final Parenting Plan. El Gohary fails to

assign error to the trial court’s findings. Even if he had, substantial evidence

supports the findings on El Gohary’s monthly income; spousal maintenance;

awarding the parties’ Toyota Prius to Habiba Ezzat Mohamed Amer; and El

Gohary’s history of domestic violence. The trial court’s findings of fact support its

conclusion of a lack of direct evidence that Amer engaged in abusive use of

conflict. Finally, the trial court acted within its discretion in declining to admit

evidence that had not been authenticated and in retaining jurisdiction over the

parenting plan for three years to clarify provisions of the plan or resolve disputes

as necessary. We affirm.

                                  I. BACKGROUND

       El Gohary and Amer married in 2007 in Egypt. After they married, El



  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80228-3-I/2


Gohary returned to the United States, where he had been living. Amer continued

living in Egypt. They had two children together in 2009 and 2017, both born in

Egypt. In 2017, Amer and both children moved from Egypt to the United States.

In January 2018, the parties separated.

      A month later, in February 2018, in a separate matter, Amer filed for a

domestic violence protection order against El Gohary. The court granted the

protection order on August 8, 2018.

      El Gohary filed for dissolution of the marriage in March 2018. Trial took

place in May 2019. Both parties were represented by counsel.

      On June 11, 2019, the trial court issued five orders: Findings and

Conclusions about a Marriage; Final Parenting Plan; Final Divorce Order

(Dissolution Decree); Final Child Support Order; and Final Restraining Order.

      On June 21, 2019, El Gohary moved the trial court to reconsider several of

its orders. Upon reconsideration, the trial court entered a Corrected Child

Support Order on July 2, 2019, but denied all other requests for reconsideration.

      Representing himself, El Gohary appeals the Findings and Conclusions

about a Marriage and the Final Parenting Plan.

                                  II. ANALYSIS

   A. Exhibits 11 & 12

      El Gohary contends that the trial court erred by declining, for lack of

foundation, to admit Exhibits 11 and 12 into evidence. The exhibits are

transcripts from interviews of Amer by El Gohary’s defense attorney in a separate




                                          2
No. 80228-3-I/3


criminal proceeding. We conclude that the trial court acted within its discretion.

       We review a trial court’s decision on whether to admit evidence for an

abuse of discretion. State v. Bradford, 175 Wn. App. 912, 927, 308 P.3d 736

(2013). A trial court abuses its discretion when its decision is manifestly

unreasonable or based on untenable grounds. Id.

       ER 901 requires authentication or identification as a condition precedent

to admissibility. ER 901(a). This requirement is satisfied by evidence sufficient

to support a finding that the matter in question is what the proponent claims. Id.

       During El Gohary’s case in chief, parenting evaluator Marilyn Liepelt

testified that a discrepancy exists between two of Amer’s interview statements

about whether her head hit the dashboard of a car during an alleged incident of

domestic violence. El Gohary then sought to admit the two transcripts. Amer

objected on hearsay grounds. She said the transcripts contained out-of-court

statements by others who were not present at the trial and could not be cross-

examined. She said that the transcripts were being offered for the truth of the

matter asserted. She also said that whoever prepared the transcripts was not

present at the trial to authenticate it.

       El Gohary said he was seeking to admit the transcripts because of the

inconsistencies, and that Liepelt relied on statements contained in them in writing

her recommendations and report. He said he was not seeking to admit them

based on the truth of the matter asserted.




                                           3
No. 80228-3-I/4


       The court ruled that it would allow the witness to testify about what she

found significant about the statements and the basis for her opinion. The court

said it was not going to admit the transcripts because a foundation had not been

laid: the transcripts had not been authenticated and the court did not have a

certified copy of them.

       El Gohary’s attorney did not ask Liepelt any other questions about Amer’s

statements in the interviews. Later, during cross-examination of Amer, El

Gohary’s attorney asked her questions about discrepancies between her

statements regarding how long El Gohary held her head during the same alleged

incident of domestic violence in the car.

       El Gohary contends that the trial court should have admitted the two

transcripts because they contain contradictory accounts about the allegations of

domestic violence. But the trial court did allow El Gohary to question witnesses

about discrepancies in the statements.1 And he made no attempt to authenticate

the statements themselves at trial. See ER 901(a) (requiring authentication).

The trial court acted within its discretion in declining to admit Exhibits 11 and 12.


       1
         The trial court also made the following finding regarding discrepancies in
Amer’s statements:
       The Family Court Services parenting evaluator, Marilyn Liepelt, placed
       significant weight on discrepancies in the mother’s versions of several of
       the abusive incidents. However, given that there were multiple different
       interpreters involved in obtaining those statements from the mother, the
       discrepancies do not appear significant. Moreover, the lack of police
       reports or medical evidence does not carry much weight. Even here, where
       we have protective laws and enforcement mechanisms, it is not uncommon
       for the victims of abuse to go without medical treatment and to forego
       calling the police. While there was limited testimony on the topic, the
       testimony that there was suggested that there are additional reasons why
       a victim might not make a report in Egypt.


                                            4
No. 80228-3-I/5


   B. Calculation of El Gohary’s monthly income and child support payments

      El Gohary says that the trial court erred by calculating that his monthly

income was $5,500 per month. We disagree.

      If a party does not challenge a trial court’s finding, we treat the finding as a

verity on appeal. In the Matter of the Estate of Lint, 135 Wn.2d 518, 532-33, 957

P.2d 755 (1998). If a party challenges a finding, we determine whether

substantial evidence supports it. In re Marriage of Griswold, 112 Wn. App. 333,

339, 48 P.3d 1018 (2002). Substantial evidence exists if the record contains

evidence of sufficient quantity to persuade a fair-minded, rational person of the

truth of the declared premise. Id. We then determine whether the findings of fact

(either unchallenged or supported by substantial evidence) support the trial

court’s conclusions of law. Landmark Dev., Inc. v. City of Roy, 138 Wn.2d 561,

573, 980 P.2d 1234 (1999). We do not review credibility determinations, which

we leave to the trier of fact. In re Marriage of Greene, 97 Wn. App. 708, 714, 986

P.2d 144 (1999).

      The court issued findings explaining that El Gohary’s gross monthly

income was $8,500 and his legitimate monthly business expenses were about

$3,000:
      The father’s gross income from his business is approximately $8,500
      per month. It is difficult to determine what his business expenses are
      because he has used one bank account for all of his expenses. In
      addition, he is now engaged to, and living with, his employee,
      Ms. Hessen, so her wages, payment to her for rent, and repayment
      of funds she has loaned him to pay for attorney’s fees and supervised
      visits are all paid from the same bank account.
      While the court could not determine the father’s legitimate business
      expenses with precision, it appears that he has approximately


                                         5
No. 80228-3-I/6


      $3,000 per month in expenses, including wages paid to Ms. Hessen
      in 2018.

      The court found El Gohary not credible about “his business expenses,

including the amount he pays to Ms. Hessen” and “his relationship with

Ms. Hessen (he made various representations to the evaluators and the court).”

      El Gohary fails to assign error to these findings. The findings support a

calculation that El Gohary’s monthly income was $5,500 per month. We may

affirm on that basis. See Lint, 135 Wn.2d at 532-33.

      Even if El Gohary did assign error, substantial evidence supports the

findings. For 2018, El Gohary’s tax form 1099-MISC shows an income of

$105,799.30, or $8,816.61 per month. In 2017, El Gohary’s tax return shows a

gross business income of $97,921, or $8,160.08 per month. Since those were

the two most recent years at the time of trial, substantial evidence supports the

court’s finding that El Gohary’s gross business income was approximately

$8,500.

      As for business expenses, El Gohary’s 2016 tax return shows business

expenses of $36,412, or about $3,000 per month. His 2017 tax return reports a

sharp increase in business expenses to $76,342, or about $6,361.83 per month.

This increase was largely because of a $41,000 increase in the amount El

Gohary claimed for “contract labor,” i.e., the amounts he paid to Hessen—his

fiancée and only employee. El Gohary testified that he paid Hessen $1,000 per

week in 2017. He testified that he had not yet filed a 2018 tax return at the time

of trial but had continued to pay Hessen various amounts of money as an




                                         6
No. 80228-3-I/7


employee even after they entered into a dating relationship around mid-2018.

But the court specifically found El Gohary not credible about his business

expenses, including the amount he pays to Hessen. As mentioned above, we

defer to the trial court on issues of credibility. See Greene, 97 Wn. App. at 714.

Thus, his challenge to these business expense findings is unpersuasive.

Substantial evidence supports the court’s finding about El Gohary’s monthly

gross income from his business and business expenses. These findings support

the calculation of a monthly net income of $5,500.

       El Gohary also contends that because the trial court used his incorrect

monthly income to calculate his child support payments, the trial court also

miscalculated his child support payments. El Gohary failed to appeal the Final

Child Support Order or the Corrected Child Support Order. Even if he had, as

detailed above, we affirm the trial court’s findings about El Gohary’s monthly

income; and he offers no other basis to challenge his child support payments.

   C. Spousal Maintenance

       El Gohary contends that the trial court erred by awarding spousal

maintenance to Amer. We review a trial court’s award of spousal maintenance

award for abuse of discretion. In re Marriage of Zahm, 138 Wn. 2d 213, 226, 978

P.2d 498 (1999). Here, the trial court acted within its discretion.

       In a proceeding for dissolution of marriage, the court may grant a

maintenance order for either spouse. RCW 26.09.090. The applicable statute




                                          7
No. 80228-3-I/8


includes a non-exclusive list of factors for the court to consider in awarding

spousal maintenance:
       The maintenance order shall be in such amounts and for such
       periods of time as the court deems just, without regarding to
       misconduct, after considering all relevant factors including but not
       limited to:
              (a) The financial resources of the party seeking maintenance,
       including separate or community property apportioned to him or her,
       and his or her ability to meet his or her needs independently,
       including the extent to which a provision for support of a child living
       with the party includes a sum for that party;
              (b) The time necessary to acquire sufficient education or
       training to enable the party seeking maintenance to find employment
       appropriate to his or her skill, interests, style of life, and other
       attendant circumstances;
              (c) The standard of living established during the marriage . . .;
              (d) The duration of the marriage . . .;
              (e) The age, physical and emotional condition, and financial
       obligations of the spouse . . . seeking maintenance;
             (f) The ability of the spouse . . . from whom maintenance is
       sought to meet his or her needs and financial obligations while
       meeting those of the spouse . . . seeking maintenance.

RCW 26.09.090.

       The trial court ordered El Gohary to pay Amer spousal maintenance in the

amount of $1,000 per month for two years.2 The court concluded that it should

order spousal maintenance because Amer had the need for support and El

Gohary had the ability to pay.




       2
         El Gohary says incorrectly that the trial court awarded Amer spousal
maintenance for a period of three years. We also note that the amount and duration of
spousal maintenance is listed only in the Final Divorce Order (Dissolution Decree),
which El Gohary did not appeal. But because the Findings and Conclusions about a
Marriage do state that the court should award spousal support and includes the
supporting findings, we address the issue.


                                          8
No. 80228-3-I/9


       The court issued findings regarding spousal support, addressing the

factors in RCW 26.09.090:
       The Court has considered the relevant factors, including all of the
       factors under RCW 26.09.090. This is a 10-year marriage. The wife
       clearly has a need in that she has not been employed outside the
       home on a regular basis for many years or at any time since coming
       to the United States, has very limited English-speaking ability, and
       has no financial resources. She is now taking English classes and
       should be able to obtain employment within two years, at which point
       [the parties’ daughter] will likely be in preschool or Headstart so that
       the daycare costs will be lower. Although the husband does not have
       a large income, he has run a successful business for many years
       and, relative to the wife, he has the ability to pay.

       El Gohary fails to assign error to these findings. The findings support the

trial court’s award of spousal maintenance to Amer. We may affirm on that basis.

See Lint, 135 Wn.2d at 532-33.

       Even if El Gohary did assign error, substantial evidence supports the

findings. El Gohary’s tax returns, bank account statements, and other financial

evidence supports that El Gohary has run a successful business and has the

ability to pay relative to Amer. El Gohary’s petition for dissolution, Amer’s

response, and the testimony of both parties supports that this was a ten-year

marriage. Amer’s testimony supports that she had never worked in the United

States, was not working at the time of trial, and was taking in English classes so

that she could get a job. Amer’s testimony about her expenses and the fact that

she had no other income besides child support also supports a finding that she

needs approximately the awarded spousal maintenance. The trial court’s

findings are supported by substantial evidence and support the trial court’s




                                          9
No. 80228-3-I/10


conclusion to grant Amer spousal maintenance in the amount of $1,000 per

month for two years.

      El Gohary says that the court awarded one of his two work vehicles to

Amer, thus impairing his ability to earn income and pay spousal maintenance.

But as detailed in the next section, El Gohary concedes that Amer returned the

vehicle to him after four months, and the trial court found that he had been

readily able to acquire new vehicles.

      The findings quoted above about spousal maintenance, along with the

court’s other financial resource findings also unchallenged by El Gohary, support

an award of spousal maintenance to Amer. The court did not abuse its discretion

in awarding spousal maintenance to Amer.

   D. Property division

      El Gohary contends that the trial court erred by awarding the 2013 Toyota

Prius to Amer. A party challenging a property distribution must show that the trial

court abused its discretion. In re Marriage of Gillespie, 89 Wn. App. 390, 398,

948 P.2d 1338 (1997). The trial court acted within its discretion.

      The court found that the Prius was community property. The court’s

findings also provide specific reasons for awarding the Prius to Amer and

addressed El Gohary’s arguments about the car:
      The wife has requested that she be awarded the 2013 Prius. The
      husband opposes that request because she does not have a driver’s
      license and has previously rejected his suggestion that she go to
      driving school and obtain a license. The wife’s decisions about
      obtaining a driver’s license while living in Egypt are likely governed
      by very different factors, and have little bearing on the decisions she
      makes now. She has testified credibly that she intends to learn to



                                        10
No. 80228-3-I/11


       drive and to obtain a license. Awarding her the 2013 Prius may be
       her only opportunity to own a car since her income is likely to be
       insufficient to obtain a car loan for a considerable period of time.
       It is fair and equitable to award the 2013 Prius to the wife, along with
       its accompanying debt, as she requests.

       El Gohary fails to assign error to these findings. The findings support the

trial court’s awarding the Prius to Amer. We may affirm on that basis. See Lint,

135 Wn.2d at 532-33. Even if El Gohary did assign error, Amer’s testimony that

she was planning to learn how to drive, which the court found credible, supports

the trial court’s findings.

       El Gohary says that the Prius is a business vehicle that he uses in his

medical courier business, because it is modified with a refrigeration system to

allow him to maintain the required temperature to transport sensitive medical

items. El Gohary contends that his income depends on the two business

vehicles he owns, and when the court awarded one of them to the wife, it

effectively cut his income in half.

       We are unpersuaded by El Gohary’s arguments. First, he concedes on

appeal that Amer returned the Prius to him after only four months. And even if

Amer had not returned the Prius, El Gohary made the same arguments to the

trial court in his motion for reconsideration and the trial court denied it,3 saying

that he had been readily able to acquire new vehicles:
       Mr. El Gohary requests that the court reverse its award of the 2013
       Prius to Ms. Amer, arguing that it is a business asset and that his
       business income will be cut in half with the loss of the Prius. The
       evidence in the record reflects that Mr. El Gohary has had a series
       of vehicles that had been used in the business and that he has been
       readily able to acquire vehicles when he has crashed one vehicle or

       3
           El Gohary did not appeal the trial court’s denial of his motion to reconsider.


                                              11
No. 80228-3-I/12


       when he has wanted to add a vehicle. The evidence also reflects
       that Mr. El Gohary intermingled business and community assets and
       used business vehicles for personal purposes. Moreover, the court’s
       order permits Mr. El Gohary to preserve that particular vehicle by
       providing Ms. Amer with another similar vehicle.

       The trial court did not abuse its discretion in awarding the Prius to Amer.

   E. Finding of history of domestic violence

       El Gohary says the trial court erred in finding that he had a history of acts

of domestic violence.4 We disagree.

       A permanent parenting plan must not require mutual decision-making or

designation of a dispute resolution process other than court action if it is found

that a parent has engaged in a history of acts of domestic violence as defined in

RCW 26.50.010(3). RCW 26.09.191(1). Domestic violence is defined as “(a)

Physical harm, bodily injury, assault, or the infliction of fear of imminent physical

harm, bodily injury or assault, between family or household members; (b) sexual

assault of one family or household member by another; or (c) stalking as defined

in RCW 9A.46.110 of one family or household member by another family or

household member.” Former RCW 26.50.010(3)(b) (2015).

       The parenting plan states that “Walid El Gohary has a history of domestic

violence as defined in RCW 26.50.010(1).” The parenting plan states that major

decision-making must be limited because El Gohary has this problem.

       The court made specific findings of domestic violence:

       4
         El Gohary’s assignments of error 6 and 8 refer to a “ten year restraining order”
and a “domestic violence based restraining order.” But his argument in the
corresponding sections of the brief focuses on the finding of a history of acts of domestic
violence under RCW 26.09.191. If El Gohary is trying to challenge the Final Restraining
Order issued by the court on June 11, 2019, we reject his challenge because he failed to
appeal it.


                                            12
No. 80228-3-I/13


       Notwithstanding some questions about the mother’s credibility, the
       court finds that there has been domestic violence by the father
       against the mother to which [A.M., the parties’ son] has been
       exposed. This finding is supported by the fact that during supervised
       visits the father . . . made threats to slap [A.M.] so hard he would
       forget his name and actually did slap [A.M.]. There are other
       statements that the father made both during his testimony and to the
       Family Court Services social workers suggesting a pattern of
       coercive control.

       El Gohary fails to assign error to these findings and we may affirm on that

basis. See Lint, 135 Wn.2d at 532-33.

       Even if El Gohary had assigned error to the findings quoted above about

domestic violence, substantial evidence support the court’s findings. As for the

court’s finding that El Gohary threatened and slapped his son during a

supervised visit, the supervisor’s written report states that at a supervised visit

with his children on December 15, 2018, El Gohary told his son that “if you get up

I will slap your face so hard you forget your own name.” El Gohary then “put his

left hand on [A.M.]’s jaw and slaps [A.M.]’s cheek with his right hand. [A.M.]

drops his head to the table and is sobbing.” El Gohary testified that he never hit

his son, but “covered his face with my left hand and I slapped my left hand over

my right hand.” But the trial court specifically found El Gohary not credible

regarding “[t]he nature of his slap of [A.M.] (claimed that [he] hit own hand).” We

defer to the trial court on issues of credibility. See Greene, 97 Wn. App. at 714.

       As for acts of domestic violence by El Gohary towards Amer, a 12-page

domestic violence assessment by a Family Court Services social worker

summarized alleged acts of domestic violence committed by El Gohary against

Amer and concluded that “it appears more likely than not that the father engaged



                                          13
No. 80228-3-I/14


in a pattern of behavior consistent with acts of domestic violence and coercive

control and as such the mother’s [domestic violence protection order] should be

granted and include the children.” The parenting plan evaluation states that,

when interviewed, Amer reported various incidents of domestic violence, some of

which their son had been exposed to, including three beatings in 2016 and an

incident involving choking in 2017. Amer testified at trial that El Gohary beat and

choked her. Although the trial court acknowledged some credibility concerns

about Amer, her testimony that El Gohary committed acts of domestic violence

against her was not an area where the court found her not credible. See Greene,

97 Wn. App. at 714 (we defer to trial court on issues of credibility). Substantial

evidence supports the court’s finding that there had been domestic violence by El

Gohary. The court’s findings support its conclusion that El Gohary had a history

of acts of domestic violence.

   F. Abusive use of conflict

       El Gohary says the trial court erred by not imposing limitations on Amer

based on abusive use of conflict. We disagree.

       “A parent’s involvement or conduct may have an adverse effect on the

child’s best interests, and the court may preclude or limit any provisions of the

parenting plan” if the following factor exists: “[t]he abusive use of conflict by the

parent which creates the danger of serious damage to the child’s psychological

development.” RCW 26.09.191(3)(e).




                                          14
No. 80228-3-I/15


       The trial court concluded that there was not enough direct evidence to

make a finding that Amer engaged in abusive use of conflict:
       [A.M.] is, at this point, estranged/alienated from his father. It appears
       that that has been caused by a combination of behavior by the father
       that has caused estrangement and the mother involving the child in
       conflict. [A.M.]’s experience of his father’s abusive conduct is
       undoubtedly compounded by the fact that he spent such a limited
       amount of time with his father during the years that the mother was
       residing in Egypt and so had less of a positive foundation to build on.
       Because there are multiple possible explanations for [A.M.]’s
       conflicted conduct towards his father and his conduct during the
       supervised visits, the court does not find that there is enough direct
       evidence to make a finding that the mother has engaged in abusive
       use of conflict.

       El Gohary fails to assign error to these findings; we may affirm on that

basis. See Lint, 135 Wn.2d at 532-33.

       Even if El Gohary did assign error, the findings are supported by

substantial evidence. Evidence documenting El Gohary’s abusive conduct

toward Amer and her son is detailed in the section above. That Amer and both

children lived in Egypt until 2017 was undisputed. The parenting plan evaluation

written by social worker Marilyn Liepelt summarizes behavior by El Gohary that

would cause estrangement, as well as behavior by Amer involving their son in

conflict. Although the trial court acknowledged credibility concerns about Amer, it

ultimately determined, after weighing the evidence, that there was not enough

direct evidence that Amer had engaged in an abusive use of conflict. We defer

to the trial court. See In re Marriage of Woffinden, 33 Wn. App. 326, 330, 654

P.2d 1219 (1982) (we defer to the trial court because it its unique opportunity to

observe the parties, determine their credibility, and sort out conflicting evidence).



                                          15
No. 80228-3-I/16


   G. Protection order

       El Gohary says that the trial court erred by not vacating a protection order

at trial. We disagree.

       In a separate case, on August 8, 2018, King County Superior Court

entered a protection order against El Gohary and in favor of Amer. The

protection order was set to expire on August 8, 2019, two months after the

Findings and Conclusions about a Marriage were entered. Amer requested that

the court renew the protection order as part of this case. The court declined to

either terminate or renew the protection order: “The court should neither

terminate nor renew the Order for Protection. The court finds that the father had

proven by a preponderance of the evidence that he is unlikely to engage in

further acts of domestic violence.”

       “[W]here only moot questions or abstract propositions are involved . . . the

appeal . . . should be dismissed.” Hart v. Dep’t of Soc. & Health Servs., 111

Wn.2d 445, 447, 759 P.2d 1206 (1988) (alterations in original) (quoting

Sorsenson v. City of Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512 (1972)). We

will review moot issues only if they are of “continuing and substantial public

interest.” Hart, 111 Wn.2d at 447.

       This issue is moot because the protection order was set to expire on

August 8, 2019—over a year ago. El Gohary does not allege, nor does he

present any evidence, that the protection order is still in effect. El Gohary’s claim




                                         16
No. 80228-3-I/17


does not meet the “continuing and substantial public interest” standard. We

decline to review this issue further because it is moot.

   H. Retaining jurisdiction

       El Gohary contends that the trial court erred by retaining jurisdiction over

the parenting plan for three years because it failed to enter findings of fact on the

record as to why it retained jurisdiction. We conclude the trial court acted within

its discretion.

       “Although express authority to retain jurisdiction is not provided by statute,

authority to defer permanent decision-making with respect to parenting plans ‘for

a specified period of time’ comes from the trial court's traditional equitable power

derived from common law to act in the best interests of the child.” In re Marriage

of Rounds, 4 Wn. App.2d 801, 805, 423 P.3d 895 (2018) (quoting In re Marriage

of Possinger, 105 Wn. App. 326, 336–37, 19 P.3d 1109 (2001)). We review for

abuse of discretion a trial court’s decision to retain jurisdiction. Id. at 804. We

may affirm on any ground supported by the record. In re Marriage of Rideout,

150 Wn.2d 337, 358, 77 P.3d 1174 (2003).

       The trial court retained jurisdiction over the parenting plan for three years,

in writing at the end of the parenting plan:
       This court retains jurisdiction for a period of three years over this
       parenting plan. If a provision requires clarification or there is a
       dispute regarding whether the plan advances to the next stage, a
       motion shall be set before this court. Absent an emergency where
       this court cannot be available, all matters regarding the parenting
       plan shall be set before Judge Helson.




                                         17
No. 80228-3-I/18


       The trial court explained its reasons for retaining jurisdiction over the

parenting plan: to clarify provisions of the parenting plan and resolve disputes, as

necessary. El Gohary cites no authority requiring the trial court to make

additional findings regarding retaining jurisdiction. The trial court retained

jurisdiction only for a specified period—three years. The trial court acted within

its discretion.

       We affirm.




 WE CONCUR:




                                         18